The opinion of the Court was delivered by
Knox, J.
A purchaser at sheriff’s sale is protected by the recording acts against an outstanding title of which he has neither actual nor constructive notice. But this principle cannot be so applied as to convert an equitable into a legal estate.
The possession of Samuel Funk was notice of his title. It did not, however, vary the effect of the record which showed the legal title to be in the plaintiff below, as executor of G-eorge Funk. Samuel, by his purchase at the executor’s sale, followed by possession and improvements, had an imperfect estate with the right to call for a conveyance upon payment of the purchase-money. This interest passed to the plaintiff in error by his purchase at the sheriff’s sale. The effect of the delay in calling for an execution of the contract upon the part of the executors, was to cast the onus upon the plaintiff below. After the expiration of twenty years, the law presumed the purchase-money to have been paid. This presumption in the estimation of the jury was overthrown by the evidence, which left the way open for the plaintiff to demand a specific execution of the contract.
The President of the Common Pleas was right in instructing the jury “ that if the purchase-money was not paid, the plaintiffs were entitled to a conditional verdict.”
We see no error in the manner in which the evidence was submitted to the jury.
Judgment affirmed.